DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the diverter rollers with comprise convexity on their running surfaces recited in claim 5 & 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 6-9 & 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-5, 6-9 & 13 are all rejected because they recite a “ropelike synchronization element” and the term “ropelike” is indefinite because the metes and bounds of this limitation can’t be determined.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-12, 14 & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ergun et al. (US patent application publication 2015/0047538) (hereinafter Ergun).
Regarding claim 1, Ergun discloses Supporting device for a height adjustable table, comprising: a first supporting element (110) and at least one second supporting element (120), wherein the first supporting element and the at least one second supporting element respectively comprise a first liner component (112), a second liner component (114), and a third liner component (116), wherein the first liner component, the second liner component, and the third liner component are arranged in a displaceable manner relative to each other in order to respectively cause a change of length of the first supporting element and of the at least one second supporting element ([0080]), the second liner component is arranged between the first liner component and the third liner component in a direction of the change of length, the first liner component, the second liner component, and the third liner component are coupled to one another such that, when changing the length of the first supporting element and of the at least one second supporting element, a displacement of the second liner component to the first liner component in a direction parallel to the change of length synchronously causes a displacement of the third liner component to the second liner component in the same direction ([0080]), and a synchronization device (165) configured to synchronize the displacement of the second liner component to the first liner component or the displacement of the third liner component to the second liner component between the first supporting element and the at least one second supporting element.
Regarding claim 2, Ergun discloses a supporting device wherein an amount of the displacement between the second liner component and the first liner component and an amount of the displacement between the third liner component and the second liner component are identical ([0080]).
Regarding claim 3, Ergun discloses a supporting device wherein the supporting device comprises an endless ropelike element (141, 142) and two third diverter rollers (138, 139) being arranged in a spaced manner in the direction of the change of length and being connected with the second liner component (Fig. 9'), wherein the endless ropelike element is configured to be redirected by the two third diverter rollers in a backlash-free manner and a portion of the endless ropelike element in the direction of the change of length between the two third diverter rollers is respectively connected with the first liner component and the third liner component ([0080]).
Regarding claim 4, Ergun discloses a supporting device wherein the ropelike element is a steel band ([0080]).
Regarding claim 10, Ergun discloses a supporting device wherein the supporting device comprises a drive or power assist element (927) driving or assisting the change of length of the first supporting element and of the at least one second supporting element.
Regarding claim 11, Ergun discloses a supporting device wherein the drive or power assist element is a compression gas spring (927) ([0105]).
Regarding claim 12, Ergun discloses a supporting device wherein the compression gas spring is arranged in at least one of the first supporting element and the at least one second supporting element ([0105])
Regarding claim 14, Ergun discloses a supporting device wherein the drive or power assist element is configured to exert a drive or power assist force between the first liner component and the second liner component or between the second liner component and the third liner component ([0105]).
Regarding claim 15, Ergun discloses a height adjustable table having a supporting device according to claim 1 (Fig. 1).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergun.
Regarding claim 5, Ergun discloses the supporting device as claimed.  Ergun does not disclose a supporting device wherein the third diverter rollers comprise a convexity on their running surface along their rotational axis.  The examiner is taking OFFICIAL NOTICE that rollers with convexity on their running surface are common and well known in the art.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Ergun wherein the third diverter rollers comprise a convexity on their running surface along their rotational axis, because this arrangement would have replaced one known roller with another known roller.  
Claim(s) 6-9 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergun in view of Koder (EP 1987734).
Regarding claim 6, Ergun discloses the supporting device as claimed.  Ergun does not disclose a supporting device wherein the synchronization device comprises: a first ropelike synchronization element, at one end, fixed to one of the liner components of the first supporting element and, at the other end, fixed to the same of the liner components of the at least one second supporting element, and two first diverter rollers respectively fixed to another one of the liner components of the first supporting element and of the at least one second supporting element, wherein the other one of the liner components of the first supporting element and of the at least one second supporting element is respectively the same liner component, and a redirection of the first ropelike synchronization element by means of the first diverter rollers takes place in a manner that a first relative displacement between two of the liner components of the first supporting element results in a synchronous relative displacement between the two same liner components of the at least one second supporting element.
Koder teaches a supporting device wherein the synchronization device comprises: a first ropelike synchronization element (6), at one end, fixed to one of the liner components of the first supporting element and, at the other end, fixed to the same of the liner components of the at least one second supporting element (Fig. 1), and two first diverter rollers (9, 10) respectively fixed to another one of the liner components of the first supporting element and of the at least one second supporting element, wherein the other one of the liner components of the first supporting element and of the at least one second supporting element is respectively the same liner component (Fig. 1), and a redirection of the first ropelike synchronization element by means of the first diverter rollers takes place in a manner that a first relative displacement between two of the liner components of the first supporting element results in a synchronous relative displacement between the two same liner components of the at least one second supporting element.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to replace the synchronization device Ergun with the synchronization device of Koder, because this arrangement would have replaced one known device with another known device.  
Regarding claim 7, Ergun, as modified, teaches a supporting device wherein the synchronization device comprises: a second ropelike synchronization element (Koder: 7), at one end, fixed to one of the liner components of the first supporting element and, at the other end, fixed to the same of the liner components of the at least one second supporting element, and second diverter rollers (Koder: 12, 13) respectively fixed to the other one of the liner components of the first supporting element  and of the at least one second supporting element, wherein the other one of the liner components of the first supporting element and of the at least one second supporting element is respectively the same liner component, wherein a redirection of the second ropelike synchronization element by means of the second diverter rollers takes place in a manner that an opposite relative displacement between two of the liner components of the first supporting element opposite to the first relative displacement in the first supporting element results in a synchronous opposite relative displacement between the two same liner components of the at least one second supporting element. 
Regarding claim 8, Ergun, as modified, teaches a supporting device wherein the first ropelike synchronization element and the second ropelike synchronization element respectively are a steel band (Koder [0010-0011]).
Regarding claim 9, Ergun, as modified, teaches the supporting device as claimed.  Ergun, as modified, does not teach a supporting device wherein the first diverter rollers and second diverter rollers comprise a convexity on their running surface along their rotational axis.  The examiner is taking OFFICIAL NOTICE that rollers with convexity on their running surface are common and well known in the art.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Ergun, as previously modified, wherein the first diverter rollers and second diverter rollers comprise a convexity on their running surface along their rotational axis, because this arrangement would have replaced one known roller with another known roller.  
Regarding claim 13, Ergun, as modified, teaches a supporting device wherein the compression gas spring (927) is provided between the first supporting element and the at least one second supporting element and it is configured to exert a drive or power assist force onto the ropelike synchronization element.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it gives a general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637